UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2012 Centaurus Diamond Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53286 71-1050559 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1000 W. Bonanza Rd., Las Vegas, Nevada 89106 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (702) 382-3385 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Officer - Effective July 31, 2012, Centaurus Diamond Technologies, Inc., a Nevada corporation (the “Company”) received the resignation of Mr. Alvin A. Snaper as President of the Company.Mr. Snaper remains a member of the Company’s Board of Directors and continues to serve as the Company’s Chief Executive Officer, Chief Financial Officer, Secretary and Chief Science Officer. Appointment of Wayne D. Prentice - Effective July 31, 2012, the Company’s Board of Directors appointed Mr. Wayne D. Prentice as President of the Company to fill the vacancy created by Mr. Snaper’s resignation noted above. Mr. Prentice currently serves as the Company’s Chief Operating Officer and is a member of the Company’s Board of Directors. Mr. Prentice has no family relationships with any other executive officers or directors of the Company, or persons nominated or chosen by the Company to become directors or executive officers.There is no arrangement or understanding pursuant to which Mr. Prentice was appointed President.Furthermore, the Company is not aware of any transaction requiring disclosure under Item 404(a) of Regulation S-K.The professional history of Mr. Prentice is noted below. Professional History of Mr. Wayne D. Prentice Mr. Prentice has over 20 years of direct experience in gemology that includes gem cutting and gemological consulting.He has been self employed for the past five years as a wholesale dealer and broker of one-of-a-kind gems.From May 2006 to July 2009, Mr. Prentice was the President of Advanced Diamond Inc., a diamond company that produced and distributed Kimberley Process compliant diamonds in collaboration with diamond manufacturers in Russia and Ukraine. He is also the founder of the Troy Diamond Report® - Global Diamond and Currency Market Guide, an international diamond report and pricing guide that debuted in September of 2007.Mr. Prentice is the owner of PROPERTYGEMS® Real Estate Brokerage and has held his California Department of Real Estate license since 1998 and his Real Estate Broker license since January 2002. Mr. Prentice earned a Bachelor of Arts degree in Business Economics from the University of California, Santa Barbara in 1985. He is also a 1986 graduate of the Gemological Institute of America, where he earned in residence a Graduate Gemologist degree. He was employed by the Gemological Institute of America from August of 1986 through September of 1988, as a GIA Resident Instructor of Colored Stones and Gem identification. Section 7 - Regulation FD Item 7.01 - Regulation FD Disclosure. On July 31, 2012, the Company issued a press release announcing the appointment of Mr. Prentice as President of the Company.A copy of the press release is attached hereto as Exhibit 99.1. 2 Section 9 - Financial Statements and Exhibits Item 9.01 -Financial Statements and Exhibits. (d)Exhibits Exhibit No. Exhibit Description Press Release dated July 31, 2012 The information contained in Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, and shall not be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, whether made before or after the date hereof and irrespective of any general incorporation by reference language in any filing. Portions of this report may constitute “forward-looking statements” defined by federal law. Although the Company believes any such statements are based on reasonable assumptions, there is no assurance that the actual outcomes will not be materially different. Any such statements are made in reliance on the “safe harbor” protections provided under the Private Securities Litigation Reform Act of 1995. Additional information about issues that could lead to material changes in the Company’s performance is contained in the Company’s filings with the Securities and Exchange Commission and may be accessed at www.sec.gov. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTAURUS DIAMOND TECHNOLOGIES, INC. Date: July 31, 2012 By: /s/Alvin A. Snaper Name: Alvin A. Snaper Title: Chief Executive Officer 4
